E    TTO~XVEY        GENERAL

                     OF    TEXAS




                   February 3, 1966


Honorable J. W. Edgar                 Opinion No. C-592
Commissionerof Education
Texas Education Agency                Re: Whether authority lies in
Austin, Texas                             the County Judge to call
                                          an electionunder Article
                                          2767, v.c.s., for the
                                          abolishment of a school
                                          district consolidatedless
                                          than three years, and re-
Dear Mr. Edgar:                           lated question.
          Your request for an opinion on the above-captioned
matter is based upon facts stated in your letter as follows:
         "Almost two years ago, in February 1964,
    the Telephone Rural High School District and
    Sam Rayburn IndependentSchool District were
    consolidatedby election(s)had pursuant to
    Articles 2922L(7) and 2806, Vernon's Civil
    Statutes, to form the present Sam Rayburn
    (Consolidated)IndependentSchool District,
    located in Fannin County.
         "The County Judge of Fannin County has
    recently been presented with a petition signed
    by more than ten per cent of the qualified
    voters of said new consolidateddistrict re-
    questing he call an election pursuant to
    Article 2767, V.C.S., for the purpose of
    determiningwhether such school district
    should be abolished.
         "Opponentsto the petition have called
    the County Judge's attention to Article 2815,
    V.C.S., wherein is stated that no election for
    the dissolution of a consolidateddistrict shall
    be held until three years have elapsed after the
    date of the election at which such districts were

                          -2858-
Hon. J. W. Edgar, page 2 (C-592)


     consolidated. Less than two years have elapsed
     since the Sam Rayburn district was created by a
     consolidationelection.*
          At the instance of the County Judge, you have re-
quested an opinion on the following questions:
          "1. Under Article 2767, does authority
     lie in the County Judge to call an election
     for the abollshment of the school district
     consolidatedless than three years?
            “2.   If so, is it mandatory that he call
     it?"
          Article 2806, Vernon's Civil Statutes, provides'for
the calling of an election on the issue of consolidatingcon--
tiguous common school districts, independentschool'districts,
or combinationsof common and independentdistricts,upon the
petition of twenty or a majority of the legally qualified voters
of each of the affected districts. Article 2922L(V),Vernon's
Civil Statutes, extends the provisions of Article 2806 to include
consolidationof rural high school districts with independent
school districts. Article 2815, Vernon's Civil Statutes, provides
that consolidateddistricts %ay, in the same manner provided for
their consolidation,be dissolved and the districts included there-
in restored to their original status, * * *v; but it further pro-
vides that "no election for the dissolutionof said consolidated
districts shall be held until three (3) years have elapsed after
the date of the election at which such districts were consolidated.'
          Article 2767, Vernon's Civil Statutes, the statutory
authority invoked by the petition which has been presented to the
County Judge of Fannin County, reads in part as follows:
          "Any independent school district incorporated
     for free school purposes under the laws of Texas,
     may be abolished in the manner herein provided:
          "The County Judge of any county in which any
     independent school district or part thereof is
     situated,upon presentationof a petition in
     writing signed by ten per cent (10s) of the
     qualified voters reaiding in such independent
     school district shall order an election for
     such purpose , * * 4."


                           - 2859-
       ..




Hon. J. W.   Edgar, page 3 (C-592)


This statute does not impose any restriction on the time; in
relation to the last preceding change in the composition,organi-
zation or nature of the district, at which an election for
abolishmentmay be held.
           There are several marked differencesbetween the pro-
 oedure for dissolution of a district under Article 2815 and that
 for abolishmentunder Article 2767. For example, Article 2815
 requires that the election be initiatedby a petition of twenty
 or a majority of the voters of each of the formerly existing
 districts which compose the consolidateddistrict, and for ef-
 fectuation of the dissolution it requires a majority vote in
 favor of dissolution in each of the formerly exlsting'districts.
 ConsolidatedCommon School Dist! No. 5 V, Wood, 112 S.W.2d 231
 (Tex.Clv.App.1937 , error di .     Upon dissolution,each of
the component former districts 1; restored to its original status,
 by express p~ovislon of Article 2815. On the other hand, Article
 2767 requires a petition of ten per cent of the voters residing
 in the district, without regard to their geographicaldistribution,
 and abolishment Is effectuatedupon a favorable vote of a majority
 of the voters participatingin the election, again without regard
 to their geographicaldistribution. After abolishment, the county
 board of school trustees is invested with the power conferred by
 Article 2681, Vernon's Civil Statutes, to order whatever disposition
 it sees fit of the territory within the abolished district. Att'y
 Gen. Op. V-1083 (1950).
          However, the two procedures have in common that each
calls for a determinationof the issue by an election initiated
by a petition of voters, and upon a favorable vote each results
in termination of the district's existence.
          Without passing on whether the procedure in Article
2767 could be used as a method for terminating the existence of
a consolidateddistrict after the lapse of three years from the
date of consolidation,we are firmly of the opinion that it may
not be used during this three-year period where the district's
status has remained unchanged since the date of a consolidation
election held pursuant to Article 2806.
          Where there is a conflict or a repugnancy between a
general provision of law and a provision relating to a specific
matter, the specific provision controls and supersedesthe general
provision with respect to the matter embraced in the specific
statute. Cole v. State, 106 Tex. 472, 170 S.W. 10 6 (1 14);
Townsend v. Terre11   If8 Tex. 463, 1.6S.W.2d 1063 ?19293 ; Wallum
V. Texas,Liquor  Co&o1   Board, 166 S.W.2d 175 (Tex.Civ.ApDm,
error ref.); Texas Prudential Ins. Co. v. City of Dallas, 282
S.W.2d 723 (Tex.Civ.App.1955; affirmed 150 Tex. 3b, 291 S.W.2d

                           -2860-
                                                         ,.   -




Hon. J. W. Edgar, page 4 (C-592)


693).
          As we view it, the three-yearwaiting period provided
in Article 2815 was intended to require that the consolidation
be given a minimum trial period of three years before it could
be nullified by the will of the voters at an election initiated
by a voters' petition. To permit abolishmentwithin this period
by an election held under Article 2767 creates a conflict between
the two statutes in permitting accomplishmentby indirection
what Article 2815 plainly was intended to prevent. Accordingly,
It is our opinion that your first question should be answered in
the negative. It therefore becomes unnecessary to answer your
second question.
                       SUMMARY
             An election for abolishmentof a consolidated
        independent school district may not be called under
        Article 2767, V.C.S., within three years after the
        consolidationelection held pursuant to Article
        2806, V.C.S., where no change has been made in the
        status of the district subsequentto the consolida-
        tion election, because the election for abolishment
        would be repugnant to the provision in Article 2815,
        V.C.S..,prohibiting the holding of an election for
        dissolution of a consolidateddistrict until three
        years after the consolidationelection, and the
        specific provision of Article 2815 controls over
        the general provision of Article 2767.
                              Very truly yours,
                              WAGGONER CARR
                              Attorney General


                              By:             %I   7v4
MKWrra:mkh                       Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Alan Minter
Ralph Rash
Harold Kennedy
APPROVED FOR TRE ATTORNEY GENERAL
BY: T. B. Wright
                           -2861-